Exhibit 10.2

 

EXECUTION VERSION

 

FIFTH OMNIBUS JOINDER AND AMENDMENT AGREEMENT

 

This FIFTH OMNIBUS JOINDER AND AMENDMENT AGREEMENT (this “Joinder and
Amendment”) is dated as of March 9, 2015 (the “Effective Date”) and entered into
by and among each entity set forth on the signature pages hereto and identified
therein as the existing borrowers (each, an “Existing Borrower” and
collectively, the “Existing Borrowers”), and each entity set forth on the
signature pages hereto joining as a borrower (each, a “Joining Borrower”, and
collectively, the “Joining Borrowers”, and together with the Existing Borrowers,
the “Borrowers”), AMERICAN HOMES 4 RENT, L.P., a Delaware partnership, AH4R
PROPERTIES, LLC, a Delaware limited liability company and AMERICAN HOMES 4 RENT
I, LLC, a Delaware limited liability company (each as the “Existing
Pledgors/Guarantors”), and such other entity set forth on the signature
pages hereto joining as a pledgor/guarantor (the “Joining Pledgor/Guarantor”,
and together with the Existing Pledgors/Guarantors, the “Pledgors/Guarantors”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (as “Lead
Arranger”) and each entity set forth on the signature pages hereto as a lender
(each, a “Lender”, and collectively, the “Lenders”).

 

RECITALS

 

WHEREAS, Existing Borrowers and Lead Arranger entered into (a) that certain
Master Loan and Security Agreement, dated as of March 7, 2013, as supplemented
and amended by (i) that certain Increased Commitment Supplement, Omnibus Joinder
and Amendment Agreement, dated as of June 6, 2013 (the “June 6 Supplement and
Joinder”), (ii) that certain Second Omnibus Joinder and Amendment Agreement,
dated as of June 21, 2013 (the “June 21 Supplement and Joinder”), (iii) that
certain Notice and Acknowledgment with respect to Master Loan and Security
Agreement, dated as of August 7, 2013 (the “August 7 Notice and
Acknowledgement”), (iv) that certain Increased Commitment Supplement and Third
Omnibus Amendment Agreement, dated as of September 30, 2013, and (v) that
certain Amendment Number Four to the Master Loan and Security Agreement, dated
as of October 29, 2014 (collectively, the “Loan Agreement”), and (b) and the
other Loan Documents listed on Schedule 1 hereto (the “Borrower Agreements”);

 

WHEREAS, the Existing Pledgor/Guarantors and Lead Arranger entered into that
certain Pledge and Guaranty Agreement, dated as of March 7, 2013, as
supplemented and amended by (i) the June 6 Supplement and Joinder and (ii) the
June 21 Supplement and Joinder (collectively, the “Pledge and Guaranty”);

 

WHEREAS, Existing Borrowers, Existing Pledgors/Guarantors, Lead Arranger and
Lenders each desire to add the Joining Borrowers as borrowers and the Joining
Pledgor/Guarantor as pledgor and guarantor under the relevant Loan Documents,
all as more fully set forth in this Joinder and Amendment; and

 

WHEREAS, the parties hereto agree to amend and supplement each Loan Document in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                          Defined Terms and
Interpretation.  Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Loan Agreement or the Pledge and
Guaranty, as the case may be.  The rules of interpretation set forth in
Section 2.02 of the Loan Agreement are incorporated herein mutatis mutandis.

 

1

--------------------------------------------------------------------------------


 

Section 2.                                          Effectiveness of this
Joinder and Amendment.  The parties hereto agree that this Joinder and Amendment
shall be effective as of the Effective Date (subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof).  The parties hereto further
agree that this Joinder and Amendment shall, for all intents and purposes, be a
“Joinder Agreement” as defined in the Loan Agreement.

 

Section 3.                                          Addition of Joining
Borrowers.  As of the Effective Date, each of the Borrower Agreements is hereby
amended to add each Joining Borrower as a Borrower thereunder and thereafter,
all references to “Borrower” and “Borrowers” in this Joinder and Amendment, the
Loan Agreement, any of the other Borrower Agreements and all other Loan
Documents shall include each of Existing Borrowers and each of the Joining
Borrowers, as the context shall require.

 

Section 4.                                          Addition of Joining
Pledgor/Guarantor.  As of the Effective Date, the Pledge and Guaranty is hereby
amended to add the Joining Pledgor/Guarantor as a Pledgor/Guarantor thereunder
and thereafter, all references to “Pledgor/Guarantor” and “Pledgors/Guarantors”
in this Joinder and Amendment, the Loan Agreement, the Pledge and Guaranty and
any other Loan Document shall include each of the Existing Pledgors/Guarantors
and the Joining Pledgor/Guarantor, as the context shall require.

 

Section 5.                                          Amendments to Loan
Agreement.  Effective as of the Effective Date, the Loan Agreement is hereby
further amended as follows:

 

(a)                                 The definitions of “Applicable Interest
Rate” and “Operating Account” in Article 2 of the Loan Agreement are hereby
amended and restated in their respective entireties to read as follows (with the
modified text underlined for review purposes):

 

“Applicable Interest Rate”: For any Collection and Reporting Period, (x) the
greater of (A) zero percent (0.00%) and (B) the LIBO Rate for such Collection
and Reporting Period plus (y) the applicable Applicable Spread, which shall be
subject to adjustment and/or conversion as provided in Sections 12.01 and 12.02;
provided, that while an Event of Default has occurred, the Applicable Interest
Rate shall be, at Lender’s election, the Default Rate.

 

“Operating Account”:  With respect to each Borrower, the separate trust account
established by such Borrower (or in the case of each Borrower joined to this
Agreement as of June 6, 2013, by AH4R Properties on behalf of such joining
Borrowers, in the case of each Borrower joined to this Agreement as of June 21,
2013, by AH4R I on behalf of such joining Borrowers) for the benefit of Lender
and maintained pursuant to this Agreement into which all related Net Income
collected with respect to SF Properties shall be deposited as provided in this
Agreement.  Each Operating Account shall be established at the Account Bank with
the related account number as identified on Schedule 6 attached hereto and shall
be subject to an Account Control Agreement; provided, that as used in the
definition of “Required Amount” and in Sections 3.08(a), 5.01(d)(ii), 5.04, 8.26
and 10.01(q) (and for all purposes of determining whether the Borrowers have
maintained the “Required Amount”).

 

(b)                                 Article 2 of the Loan Agreement is hereby
amended to add the following new defined term in appropriate alphabetical order:

 

“AMH Portfolio One”: AMH Portfolio One, LLC.

 

(c)                                  The second sentence of
Section 3.01(d)(1) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

 

Any amount paid by the Borrowers for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other

 

2

--------------------------------------------------------------------------------


 

amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Lead Arranger in a segregated, non-interest bearing
account.

 

(d)                                 Clause Third of Section 5.02(c) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

Third, [reserved]; and

 

(e)                                  The third to last sentence of Section 7.01
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows (with the modified text underlined for review purposes):

 

No Borrower, other than AH4R Properties, AH4R I, AMH Portfolio One and American
Homes 4 Rent, L.P., has any Subsidiaries.

 

(f)                                   The lead-in paragraph to Article 8 is
hereby amended and restated in its entirety to read as follows (with the
modified text underlined for review purposes):

 

From the date hereof until the Secured Obligations (other than contingent
indemnification obligations that have not yet been asserted) are paid in full
and the Loan Documents are terminated, each Borrower (unless otherwise specified
herein) shall perform and observe the following covenants, which shall (a) be
given independent effect (so that if a particular action or condition is
prohibited by any covenant, the fact that it would be permitted by an exception
to or be otherwise within the limitations of another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists), (b) shall also apply to all Subsidiaries of such Borrower,
other than Subsidiaries of AH4R Properties, AH4R I, AMH Portfolio One or the OP
Borrower that are not otherwise Borrowers hereunder and (c) for the sake of
clarity, apply to all Borrowers hereunder; except for the following covenants,
which shall not apply to the OP Borrower: (i) the second and third sentences of
Section 8.03, (ii) Section 8.05 and (iii) Section 8.17.

 

(g)                                  Section 8.01(b)(i) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows (with the
modified text underlined for review purposes):

 

(i) not engage in any lines of business other than the business of acquiring,
owning, renovating, leasing and disposing of residential real properties and all
activities incidental thereto, as conducted by it as of the Closing Date;
provided that (a) this clause (i) shall not apply to the OP Borrower, (b) in the
case of AH4R Properties, such Borrower shall be entitled to engage in activities
related to its ownership of each other Borrower joined this Agreement on June 6,
2013, (c) in the case of AH4R I, such Borrower shall be entitled to engage in
activities related to its ownership of each other Borrower joined to this
Agreement on June 21, 2013 and AH4R I CA, LLC, and (d) in the case of AMH
Portfolio One, such Borrower shall be entitled to engage in activities related
to its ownership of Beazer Pre-Owned Homes LLC and Beazer Pre-Owned Homes II
LLC; and

 

(h)                                 The first sentence of Section 8.03 of the
Loan Agreement is hereby amended and restated in its entirety to read as follows
(with the modified text underlined for review purposes):

 

Except as expressly permitted by the terms of this Agreement, Borrower shall not
enter into a merger or consolidation (except that AH4R Properties, AH4R I, AMH
Portfolio One and the OP Borrower may enter into mergers or consolidations so
long as AH4R Properties, AH4R I, AMH Portfolio One or the OP Borrower (as
applicable) is the surviving party), or liquidate, wind up or dissolve, or
convey, sell, lease, assign, transfer or otherwise dispose of all or

 

3

--------------------------------------------------------------------------------


 

substantially all of its assets (including, without limitation, receivables and
leasehold interests) or properties whether now owned or hereafter acquired
(other than the lease or sublease of its assets or properties in the ordinary
course of business), without the consent of Lender; provided, however, that
nothing herein shall prohibit the OP Borrower from (i) conveying, transferring
or otherwise disposing of any of its assets to its Subsidiaries or (ii) making
or paying any dividend or distribution to the Parent Guarantor or any limited
partner of the OP Borrower.

 

(i)                                     The Loan Agreement is hereby amended by
deleting Schedule 5 attached thereto in its entirety and replacing such Schedule
5 with Schedule 2 attached to this Joinder and Amendment.

 

(j)                                    The Loan Agreement is hereby amended by
deleting Schedule 8.03 attached thereto in its entirety and replacing such
Schedule 8.03 with Schedule 3 attached to this Joinder and Amendment.

 

(k)                                 Schedule 12 to the Loan Agreement is hereby
amended to add the additional information set forth on Schedule 4 attached to
this Joinder and Amendment.

 

Section 6.                                          Amendments to Pledge and
Guaranty.  Effective as of the Effective Date, the Pledge and Guaranty is hereby
amended as follows:

 

(a)                                 Schedule 1 to the Pledge and Guaranty is
hereby amended to add the additional information set forth Schedule 5 attached
to this Joinder and Amendment.

 

Section 7.                                          Amendments to Account
Control Agreement. Effective as of the Effective Date, the Account Control
Agreement described on Schedule 6 hereto (the “Account Control Agreement”) is
hereby amended to delete Schedule 1 attached thereto in its entirety, and
replace such Schedule 1 with Schedule 6 attached to this Joinder and Amendment.

 

Section 8.                                          Conditions Precedent. 
Notwithstanding the foregoing or anything contained herein to the contrary, as a
condition precedent to the effectiveness of this Joinder and Amendment, Lead
Arranger shall have received the following, each in form and substance
acceptable to Lead Arranger:

 

(i)                       this Joinder and Amendment duly executed by each
Borrower and each Pledgor/Guarantor and acknowledged by Parent Guarantor, Asset
Manager and Account Bank;

 

(ii)                    a Management Agreement duly executed by the Asset
Manager and each Joining Borrower;

 

(iii)                 two (2) new Notes duly executed by each Borrower; provided
that upon receipt of each applicable new Note, each Lender shall return its
respective original Note to the Existing Borrowers in accordance with the
procedures set forth in Section 3.02(a) of the Loan Agreement;

 

(iv)                evidence that an Operating Account shall have been
established for each of the Joining Borrowers, with the Account Bank;

 

(v)                   a Power of Attorney duly executed by each Joining
Borrower;

 

(vi)                the original limited liability company certificates
evidencing 100% of the Capital Stock of each Joining Borrower together with
appropriate transfer and assignment documents in blank duly executed or endorsed
by the applicable Pledgor/Guarantor;

 

4

--------------------------------------------------------------------------------


 

(vii)             for each Joining Borrower, insurance certificates evidencing
that each such Joining Borrower is listed as an additional insured under each of
the insurance policies currently insuring the Existing Borrowers; and

 

(viii)          for each Joining Borrower and each Joining Pledgor/Guarantor,
each of the items set forth in Section 6.01(a)(ii) (good standing certificate),
Section 6.01(a)(iii) (Governing Documents and incumbency),
Section 6.01(a)(iv) (Closing Certificate), Section 6.01(a)(vii) (opinions of
counsel), and Section 6.01(a)(viii) (amendments to Governing Documents);

 

and each Lender shall have completed to its satisfaction such due diligence of
such Joining Borrower and each Joining Pledgor/Guarantor (including, Lender’s
“Know Your Customer” and Anti-Terrorism Laws diligence) and modeling as each
such Lender may require in its discretion.

 

Section 9.                                          Agreements of Each Joining
Borrower as a Borrower.  Except as otherwise provided herein, each Joining
Borrower hereby agrees to be bound by, and comply with, the terms and conditions
of each of the Borrower Agreements, as a Borrower under the Loan Agreement,
including, without limitation, (i) any terms relating to the repayment of any
Advance, (ii) the grant of a first priority security interest in the Collateral
owned by such Joining Borrower, (iii) the applicable conditions precedent prior
to any Advance made by Buyer under the Loan Agreement, (iv) the special purpose
entity provisions of Section 9.01 of the Loan Agreement (subject to the
exceptions set forth therein), (v) all representations and warranties with
respect to itself and its Collateral as set forth in the Loan Agreement,
(vi) all covenants as set forth in the Loan Agreement and each other Borrower
Agreement and (vii) all indemnification obligations applicable to a Borrower
under any Borrower Agreement.  Each Event of Default set forth in Section 10.01
of the Loan Agreement shall apply to each Joining Borrower.

 

Section 10.                                   Agreements of Each Joining
Pledgor/Guarantor as a Pledgor/Guarantor.  Each Joining Pledgor/Guarantor hereby
agrees to be bound by, and comply with, the terms and conditions of each of the
Pledge and Guaranty, as a Pledgor/Guarantor under the Pledge and Guaranty,
including, without limitation, (i) the grant of a first priority security
interest in the Pledged Collateral owned by such Joining Pledgor/Guarantor,
(ii) all representations and warranties with respect to itself and its Pledged
Collateral as set forth in the Pledge and Guaranty, (iii) all covenants as set
forth in the Pledge and Guaranty and (iv) all indemnification obligations
applicable to a Pledgor/Guarantor under the Pledge and Guaranty

 

Section 11.                                   Joining Borrower Representations. 
Each Joining Borrower has been duly organized and validly exists in good
standing as a corporation, limited liability company or limited partnership, as
applicable, under the laws of the jurisdiction of its incorporation,
organization or formation.  Each Joining Borrower (a) has all requisite power,
authority, legal right, licenses and franchises, (b) is duly qualified to do
business in all jurisdictions necessary, and (c) has been duly authorized by all
necessary action, to (w) own, lease and operate its properties and assets,
(x) conduct its business as presently conducted, and (y) execute, deliver and
perform its obligations under the Loan Documents to which it is a party,
including the pledge of the Collateral, except, in the cases of clauses (a),
(b), (c)(w) and (c)(x), where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Each Joining Borrower’s exact legal
name is set forth on the signature pages of this Joinder and Amendment.  Each
Joining Borrower’s location (within the meaning of Article 9 of the UCC) is set
forth on Schedule 4 attached hereto, and the offices where such Joining Borrower
keeps all records (within the meaning of Article 9 of the UCC) relating to the
Collateral (other than property management offices maintained pursuant to the
Management Agreements) and such Joining Borrower’s chief executive office are as
of the Effective Date at the address of such Joining Borrower referred to in
Schedule 4.  Except as described on Schedule 4 attached hereto, no Joining
Borrower has changed its name or location (within the meaning of Article 9 of
the UCC) within the twelve (12) months preceding the Effective Date.  As of the
Effective Date, each Joining Borrower’s organizational identification

 

5

--------------------------------------------------------------------------------


 

number and its tax identification number are set forth on Schedule 4 attached
hereto.  The fiscal year of each Joining Borrower is the calendar year.  As of
the Effective Date, no Joining Borrower has any Indebtedness, Contractual
Obligations or Investments other than (a) the Loan Documents, (b) the
Indebtedness, Contractual Obligations and Investments described on Schedule 34
attached hereto and (c) the Indebtedness, Contractual Obligations and
Investments permitted under Section 8.05 of the Loan Agreement.  As of the
Effective Date, no Joining Borrower has any trade names other than as described
on Schedule 4 attached hereto.

 

Section 12.                                   Joining Pledgor/Guarantor
Representations. The Joining Pledgor/Guarantor has been duly organized and
validly exists in good standing as a limited liability company under the laws of
the jurisdiction of its incorporation, organization or formation.  The Joining
Pledgor/Guarantor (a) has all requisite power, authority, legal right, licenses
and franchises, (b) is duly qualified to do business in all jurisdictions
necessary, and (c) has been duly authorized by all necessary action, to (w) own,
lease and operate its properties and assets, (x) conduct its business as
presently conducted, and (y) execute, deliver and perform its obligations under
the Loan Documents to which it is a party, including the pledge of the Pledged
Collateral, except, in the cases of clauses (a), (b), (c)(w) and (c)(x), where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.  The Joining Pledgor/Guarantor’s exact legal name is set forth on the
signature pages of this Joinder and Amendment.  The Joining Pledgor/Guarantor’s
location (within the meaning of Article 9 of the UCC) is set forth on Schedule 5
attached hereto, and the offices where such Joining Pledgor/Guarantor keeps all
records (within the meaning of Article 9 of the UCC) relating to the Pledged
Collateral and such Joining Pledgor/Guarantor’s chief executive office are as of
the Effective Date at the address of such Joining Pledgor/Guarantor referred to
in Schedule 5.  The Pledged Interests owned by the Joining Pledgor/Guarantor are
set forth on Schedule 5 hereto.  Except as described on Schedule 5 attached
hereto, the Joining Pledgor/Guarantor has not changed its name or location
(within the meaning of Article 9 of the UCC) within the twelve (12) months
preceding the Effective Date.  As of the Effective Date, the Joining
Pledgor/Guarantor’s organizational identification number and its tax
identification number are set forth on Schedule 5 attached hereto.  As of the
Effective Date, the Joining Pledgor/Guarantor does not have any trade names
other than as described on Schedule 5 attached hereto.

 

Section 13.                                   Joint and Several Liability. 
Notwithstanding anything in the Borrower Agreements to the contrary, each
Joining Borrower hereby acknowledges and agrees with the Existing Borrowers that
all Borrowers are and shall be jointly and severally liable to the Lenders
pursuant to Section 18.23 of the Loan Agreement.  Notwithstanding anything in
the Pledge and Guaranty to the contrary, the Joining Pledgor/Guarantor hereby
acknowledges and agrees with the Existing Pledgors/Guarantors that the guarantee
made by each Pledgor/Guarantor under the Pledge and Guaranty shall be a
guarantee of the Obligations on a joint and several basis and that all
Pledgors/Guarantors are and shall be jointly and severally liable to the Lenders
for all obligations of each Pledgor/Guarantor under the Pledge and Guaranty.

 

Section 14.                                   Representations and Warranties. 
In order to induce Lead Arranger and the Lenders to enter into this Joinder and
Amendment and to supplement the Borrower Agreements in the manner provided
herein, each Borrower hereby represents and warrants that (a) this Joinder and
Amendment and the Notes executed pursuant hereto are Loan Documents as defined
in the Loan Agreement, (b) the representations and warranties contained in the
Loan Agreement and contained in the other Loan Documents are true and correct in
all material respects as to each Borrower and each Pledgor/Guarantor as if then
made (except to the extent stated to relate to a specific earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date), and (c) no Default or Event of Default has
occurred and is continuing on the date hereof nor will occur after giving effect
to this Joinder and Amendment.

 

Section 15.                                   Further Assurances.  Borrowers and
Pledgors/Guarantors shall each take any and all further actions and execute and
deliver any and all such further documents and undertakings as are necessary or
reasonably requested by Lender to effectuate the purposes of this Joinder and
Amendment in

 

6

--------------------------------------------------------------------------------


 

accordance with Section 8.04(a) of the Loan Agreement and Section 6(j) of the
Pledge and Guaranty.  The undertakings set forth in this Section 15 shall
survive the execution and delivery of this Joinder and Amendment.

 

Section 16.                                   Effect of Joinder and Amendment. 
The terms and provisions set forth in this Joinder and Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Loan
Documents, as applicable, and except as expressly modified and superseded by
this Joinder and Amendment, the terms and provisions of the Loan Documents, as
applicable, are ratified and confirmed and shall continue in full force and
effect.  Borrowers and Lender(s) agree that the Loan Documents that are amended
hereby shall continue to be in full force and effect, and the legal, valid and
binding obligations of Borrowers or the Pledgors/Guarantors, as applicable,
enforceable against each of them in accordance with their respective terms. 
Reference to this Joinder and Amendment need not be made in any Loan Document or
any other instrument or document executed in connection therewith or herewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, any Loan Document, any reference in any of such items to any
Loan Document being sufficient to refer to such Loan Document as amended hereby.

 

Section 17.                                   Reserved.

 

Section 18.                                   Successors and Assigns.  This
Joinder and Amendment shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

Section 19.                                   Governing Law.  This Joinder and
Amendment and any claim, dispute or controversy arising under or related to or
in connection with this Joinder and Amendment, the relationship of the parties,
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts of laws principles other than
Section 5-1401 of the New York General Obligations law which shall govern.

 

Section 20.                                   Counterparts, Effectiveness.  This
Joinder and Amendment may be executed by each of the parties hereto on any
number of separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument.  The parties
agree that this Joinder and Amendment and any notices hereunder may be
transmitted between them by email and/or facsimile.  The parties intend that
faxed signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties.

 

Section 21.                                   Notices. The address of each
Joining Borrower for receiving notices and for all other purposes of the
Borrower Agreements shall be as set forth on Schedule 4 attached hereto.  The
address of each Joining Pledgor/Guarantor for receiving notices and for all
other purposes of the Pledge and Guaranty shall be as set forth on Schedule 5
attached hereto.

 

Section 22.                                   Entire Agreement.  This Joinder
and Amendment and all other instruments, documents and agreements executed and
delivered in connection with this Joinder and Amendment embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations and understandings, whether written or oral,
relating to this Joinder and Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto.

 

Section 23.                                   Survival.  All representations and
warranties made in this Joinder and Amendment or any other Loan Document
including any Loan Document furnished in connection with this Joinder and
Amendment shall survive the execution and delivery of this Joinder and Amendment
and the other Loan Documents, and no investigation by Lender or any closing
shall affect the representations and warranties or the right of Lender to rely
upon them.

 

7

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder and Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

 

 

 

EXISTING BORROWERS:

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES THREE, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES FOUR, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES FIVE, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES SIX, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

 

 

 

AMERICAN HOMES 4 RENT, L.P., a Delaware

 

limited partnership

 

 

 

 

By:

AMERICAN HOMES 4 RENT, a Maryland real estate investment trust, its General
Partner

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AH4R PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT I, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO AS EXISTING INITIAL
BORROWERS:

 

 

 

 

By:

AH4R PROPERTIES, LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

 

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO AS EXISTING SUBSEQUENT
BORROWERS:

 

 

 

 

By:

AMERICAN HOMES 4 RENT I, LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES CONTINUED

 

 

JOINING BORROWERS:

 

 

 

 

AMH PORTFOLIO ONE, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I ATTACHED HERETO AS JOINING BORROWERS:

 

 

 

 

By:

AMH Portfolio One, LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES SEVEN, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES NINE, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT PROPERTIES TEN, LLC

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES CONTINUED

 

 

EXISTING PLEDGORS/GUARANTORS:

 

 

 

AMERICAN HOMES 4 RENT, L.P., a Delaware limited partnership

 

 

 

 

By:

AMERICAN HOMES 4 RENT, a Maryland real estate investment trust, its General
Partner

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AH4R PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN HOMES 4 RENT I, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

JOINING PLEDGOR/GUARANTOR:

 

 

 

 

AMH PORTFOLIO ONE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES CONTINUED

 

 

LEAD ARRANGER:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Derrick Land

 

Name:

Derrick Land

 

Title:

Vice President

 

 

 

 

LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Derrick Land

 

Name:

Derrick Land

 

Title:

Vice President

 

 

 

 

J.P. MORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Chiara Carter

 

Name:

Chiara Carter

 

Title:

Vice President

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES CONTINUED

 

ACKNOWLEDGED AND AGREED TO AS OF THE EFFECTIVE DATE:

 

 

 

PARENT GUARANTOR:

 

 

 

 

AMERICAN HOMES 4 RENT, a Maryland real estate

 

investment trust

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ASSET MANAGER:

 

 

 

 

AMERICAN HOMES 4 RENT MANAGEMENT

 

HOLDINGS, LLC, a Delaware limited liability company,

 

as Asset Manager

 

 

 

 

 

 

 

By:

/s/ David P. Singelyn

 

Name:

David P. Singelyn

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

ACCOUNT BANK:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Perry J. Monroe

 

Name:

Perry J. Monroe

 

Title:

Director

 

 

Signature Page to Fifth Omnibus Joinder and Amendment Agreement (AH4R)

 

--------------------------------------------------------------------------------


 

ANNEX I

TO OMNIBUS JOINDER AND AMENDMENT AGREEMENT

 

EXISTING INITIAL BORROWERS

 

AH4R - FL 2, LLC

AH4R - FL 4, LLC

AH4R - FL 11, LLC

AH4R - GA, LLC

AH4R - GA 2, LLC

AH4R - GA 3, LLC

AH4R - GA 4, LLC

AH4R - IL, LLC

AH4R - TN 3, LLC

 

EXISTING SUBSEQUENT BORROWERS

 

AH4R I FL, LLC

AH4R I FL Orlando, LLC

AH4R I GA, LLC

AH4R I IL, LLC

AH4R I IN, LLC

AH4R I NC, LLC

AH4R I OH, LLC

AH4R I TX, LLC

 

JOINING BORROWERS

 

Beazer Pre-Owned Homes LLC

Beazer Pre-Owned Homes II LLC

 

16

--------------------------------------------------------------------------------